Title: From John Adams to Benjamin Franklin, 30 November 1780
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Amsterdam Nov. 30. 1780
     
     I have already accepted Bills drawn upon Mr. Laurens, to the Amount of Thirty four Thousand three hundred and fifty Eight Guilders. How many more will arrive I know not. I shall inform your Excellency from Time to Time, as they appear, and I accept them.
     This Republick is in a violent Crisis. If a certain Party prevails, We Shall raise no Money here. If they do not We shall raise very little. Patience is recommended to me and Delay in hopes of a Turn of affairs. I am advised to do nothing: to attempt nothing: not even to choose an House, at present.
     I am vexed and grieved beyond measure at the Fate of poor Trumbull and Tyler. It will have one good Effect, however. It will be a Warning. It will break up a weak Communication that common Discretion ought to have prevented long ago. I have the Honour to be, Sir, your respectfull humble sert
    